         Case 18-03351 Document 88 Filed in TXSB on 07/16/20 Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                             ENTERED
                                                                                               07/16/2020
 IN RE:                                              §   CASE NO.: 12-38016
                                                     §
 LARRY GREEN AND EDRIS GREEN,                        §
                                                     §   CHAPTER 13
         Debtors,                                    §
                                                     §
 LARRY GREEN AND EDRIS GREEN,                        §
                                                     §
         Plaintiffs,                                 §   ADVERSARY NO. 18-03351
                                                     §
 v.                                                  §
                                                     §
 OCWEN LOAN SERVICING, LLC, et al.                   §
                                                     §
         Defendants.                                 §
                                                     §

                                STIPULATION OF DISMISSAL

        By agreement of the parties, it is hereby:

        ORDERED that the above-styled adversary proceeding is hereby DISMISSED WITH

PREJUDICE, and it is further

        ORDERED that Debtors and their counsel shall immediately return to PHH and/or

destroy all CFPB Transcripts, as defined in the parties’ settlement agreement, in their possession,

custody, or control, and shall not disclose the content of the CFPB Transcripts for any purpose.

DATED: _________________.
Signed: July 16, 2020
        October  17, 2018

                                                   ____________________________________
                                              THE HONORABLE    MARVIN ISGUR
                                                                 Marvin Isgur JUDGE
                                              UNITED STATES BANKRUPTCY
                                                       United States Bankruptcy Judge




STIPULATION OF DISMISSAL                                                                   PAGE 1
83140036v.1
         Case 18-03351 Document 88 Filed in TXSB on 07/16/20 Page 2 of 2




        AGREED AS TO FORM AND SUBSTANCE:



        /s/ Miriam Goott
        Miriam Goott
        SBN 24048846
        mgoott@walkerandpatterson.com
        Johnie Patterson
        SBN 15601700
        jjp@walkerandpatterson.com
        WALKER & PATTERSON, P.C.
        P.O. Box 61301
        Houston, TX 77208
        713.956.5577 Phone
        713.956-5570 Fax
        ATTORNEYS FOR PLAINTIFFS


        /s/ Matthew H. Davis
        Thomas A. Connop
        SBN 04702500
        tconnop@lockelord.com
        Matthew H. Davis
        SBN 24069580
        mdavis@lockelord.com
        Elizabeth K. Duffy
        SBN 24050535
        eduffy@lockelord.com
        Locke Lord LLP
        Suite 2800
        2200 Ross Avenue
        Dallas, TX 75201-6776
        214.740.8000 Phone
        214.740.8800 Fax
        ATTORNEYS FOR DEFENDANTS




STIPULATION OF DISMISSAL                                                   PAGE 2
83140036v.1
